Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in responsive to the Request for Continued Examination filed on 03/17/2021.
Claims 1-2, 4-11, 13-20, and 22-27 are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 was filed after the mailing date of the Notice of Allowance on 12/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
After having carefully reviewed references listed in the IDS filed on 03/17/2021, the amended claims as recited in the notice of allowance mailed on 12/31/2020 are still distinguished from the references.  Therefore, claims 1-2, 4-11, 13-20, and 22-27 are allowed.  The present invention is directed to a method and apparatus for moving an item placed at a predetermined placement region of a plurality of placement regions set in the 
The references recited in the IDS submitted on 03/17/2021, Miyazaki (US 2014/0317545) is directed to a method/system for move at least a second icon on the display based on the acquired sensor information corresponding to the movement of the information processing apparatus upon receiving the output from the user interface that the first icon is selected.  The closest prior art, as previously and currently recited, Fagans, Dove, Tsai, and Becker are also generally directed to various the method/system for designing the photo book and inserting pictures in the photo book; copying item via a drag and drop; Lee, Jeong-yeon (“Lee,” 2006/0190841) is directed to a method/system for controlling a display apparatus having a user input part to manipulate a user control menu including at least one control item and moving a pointing highlight to go farther beyond the sub -control item by a predetermined distance in a moving direction and then moving again to substantially exactly point to the sub -control item when the pointing highlight is moved to the sub-control items to be pointed to on the sub -control menu in correspondence with a manipulation of the user input part; and Kim et al., (“Kim,” US 2014/0085238) , is directed a method/system moving the item by a predetermined unit moving distance which corresponds to a moving distance according to the user's motion.  However, none of Miyazaki, Fagans, Dove, Tsai, Becker, Lee, and Kim, teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 10, and 19.  For example, none of the cited prior art teaches or suggest the steps of  a second control unit configured to perform, in response to the drag operation being released in an area other than the plurality of placement regions, cancel processing for placing the item in any placement region of the plurality of placement regions; a third control unit configured to stop, in response to a user operation being performed on the display region while the cancel processing is performed, the cancel processing; and wherein the second control unit performs, as the cancel processing, processing for causing the item to remain within a predetermined range for a predetermined time and processing for moving the item from the predetermined range to the any placement region after the predetermined time elapses or the area closer to the central portion after the predetermined time elapses..
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174